Title: From George Washington to Henry Knox, 23 September 1783
From: Washington, George
To: Knox, Henry


                  
                     My dear Sir,
                     Rocky Hill 23d Sep. 1783
                  
                  The favorable Sentiments expressed in your private letter of the 17th Inst., and which you say are felt by the Officers in general on the late honor confered upon me by Congress, cannot fail of adding greatly to my sensibility on the occasion.  It always has, and I trust ever will be, the most pleasing reflection of my life that in a contest so important, so long, & so arduous, accompanied with such a variety of distressing & perplexing circumstances to all who have been engaged in it but more especially to the Officers of the Army that I have been able, under all these disadvantages, to point my course in such a manner as to have receiv’d many flattering testimonies of regard from the latter, and proofs of general esteem from my Country at large.
                  I have left no oppertunity unimproved to bring the Officers Petition to an Issue.  I have not heard an uplifted voice against it since I came to this place; and if I am to form a judgment from what I have seen & heard, Congress is sincerely disposed to serve them.  but there was a difficulty in the way of which I had no knowledge ’till I came here, and it is not absolutely got over yet.That District of Country located by the Petitioners is part of the Land claimed by Virginia—Virginia, with certain reservations, and upon Condition that the United States should Guarantee the remainder of her Territory, ceded all the Lands Northwest of the Ohio—To these terms Congress would not agree—thus matters had stood for more than two years—and thus I found them when I came here.  I have laboured since, & I hope not unsuccessfully, to convince the Members of Congress that while the United States and the State of Virginia are disputing about the right, or the terms of the Cession, Land jobbers and a lawless Banditti who would bid defiance to the Authority of either & more than probably involve this Country in an Indian War, would spread themselves over the whole of it, to the great injury to the Officers &ca of the Army, who are patiently waiting the decision of Congress to settle in a legal manner and under a proper form of Government.  Within these few days, Congress have accepted the Virginia Cession with some exceptions which the Delegates from that State think will be yielded to by the Assembly at its next meeting in October—In the meantime, if it can be done with propriety, I will endeavor to have preparatory arrangements made, that no delay may happen when the present difficulties shall be removed.
                  As I have never heard it suggested by any Member of Congress that General Lincoln either had offered, or proposed to offer his resignation upon the arrival of the Definitive Treaty (tho’ I have understood as much from himself) I have no ground, as yet, to work upon; but whenever the occasion shall offer, I will not forget your wishes, nor shall I want inclination to promote them.
                  If you can learn by indirect means which of, or whether all the Engineers now at West point (if you could extend it to others thro’ that channel so much the better) are inclined to remain in the American Service upon a Peace Establishment I would thank you for the information.
                  I shall be obliged to you for pointing out, in precise terms, what is expected from the President of the Cincinnati previous to the general Meeting in May next—As I never was present at any of your Meetings, & have never seen the proceedings of the last, I may, for want of information of the part I am to act, neglect some essential duty; which might not only be injurious to the Society, but Mortifying to myself, as it would discover a want of Knowledge, or want of attention in the President.
                  Humphreys & Walker have each had an ill turn since they came to this place—the latter is getting about, but the other is still in his Bed of a fever that did not till yesterday quit him for 14 or 15 days.  The danger I hope is now past, and he has only his flesh to recover, part of which, or in other words of the weight he brought with him from the Scales at West point he would readily compound for.  Mrs Washington has also been very unwell as most of my domesticks & Guard have been & indeed now are—Mrs Washington & myself are very glad to hear that Mrs Knox & the Children are well—she joins me very cordially in best wishes for them—& Compliments to General & Mrs Huntington & all our Acquaintances with you. I am very truely & affectionably Yr Most Obedt & very Hble Servt
                  
                     Go: Washington
                  
               